Citation Nr: 0034033	
Decision Date: 12/29/00    Archive Date: 01/08/01	

DOCKET NO.  99-14 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bipolar affective disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to October 
1969, with service in the Republic of Vietnam from October 
30, 1968, to January 20, 1969.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 1998 by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that a rating decision in March 1992 denied 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, and a rating decision in June 1997 
found that new and material evidence had not been submitted 
to reopen a claim of entitlement to service connection for 
bipolar affective disorder.  The veteran was duly notified of 
those decisions, he did not appeal the denial of his claims; 
he has submitted additional evidence in an attempt to reopen 
the claims; the RO found that the additional evidence was not 
new and material, and the current appeal ensued. 


FINDINGS OF FACT

1.  A rating decision in March 1992 denied entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD, and a rating decision in June 1997 declined to 
reopen the claim.  

2.  Additional evidence added to the record since June 1997 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Rating decisions in March 1992 and  June 1997, denying 
entitlement to service connection for a psychiatric 
disability, are final.  38 U.S.C.A. § 7105 (West 1991).

2.  Additional evidence received since June 1997 is new and 
material, and the veteran's claims for service connection for 
bipolar affective disorder and PTSD are reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed a claim 
based upon the same factual basis may not be considered.  
38 U.S.C.A. § 7105 (West 1991).  If new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108 (West 1991).  

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 (1999); Hodge v. 
West, 155Fed. 3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Second, the merits of the claim 
may be evaluated after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(a) has been met.

In the veteran's case, the additional evidence presented 
includes a report by a private psychiatrist diagnosing 
bipolar affective disorder and PTSD and opining that those 
disorders are related to the veteran's period of active duty 
service.  The Board finds that the additional evidence is new 
and material.  Therefore, the veteran's claims are reopened 
and will be considered on the merits.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156.  


ORDER

New and material evidence having been submitted, claims of 
entitlement to service connection for bipolar affective 
disorder and PTSD are reopened and, to that extent, the 
appeal is granted.


REMAND

With regard to the claim for service connection for PTSD, the 
applicable regulation provides that service connection 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.124(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with these 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony along may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. 
§ 3.3304(f) (2000).

The record reveals that the veteran served in Vietnam as a 
combat engineer.  His Army personnel records and DD Form 214 
do not show that he engaged in combat with the enemy.  His 
representative has contended that his receipt of the Vietnam 
Service Medal with Bronze Service Star proves that he was in 
combat.  The Board finds, however, that the Army regulation 
cited by the representative concerning that medal does not 
indicate that a recipient engaged  in combat with the enemy 
in Vietnam but merely that the service member was in the war 
zone.  The veteran has not submitted any supporting evidence 
that his claimed stressors occurred.  

The Board notes that, on November 9, 2000, the President 
assigned into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides that VA shall make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA; assistance is not required if there is no reasonable 
possibility that it would aid in substantiating the claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, Section 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
at 38 U.S.C. §  5103A).  

The Board finds that the veteran's statements and testimony 
concerning his claimed stressor should be referred to the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) to attempt to verify his claimed 
stressors, and this case will be remanded to the RO for that 
purpose.  The Board also finds that the veteran should 
undergo a VA psychiatric examination to aid in the 
determination of whether bipolar affective disorder and/or 
PTSD were incurred in service.

The veteran's service medical records disclose that, at an 
examination for enlistment, in May 1961, he was evaluated as 
psychiatrically normal.  His personnel records show that, in 
1964, he was charged with AWOL, being drunk on duty, and 
damaging military property.  He has asserted that, in 1965, 
at an Army base in Virginia, he attempted suicide by 
ingesting some brass polish.  Such a suicide attempt or 
gesture was not documented in his service medical records, 
but his mother and one of his sisters have stated that the 
incident did occur.  The veteran has testified that, at the 
time of that incident in 1965, he was depressed and saw no 
solution to his problems.  He has also stated that no 
psychiatric diagnosis was made at that time.  

The veteran has also stated that, in early 1969, when he was 
being treated at a service department hospital in Japan for 
abdominal pain and blood in the stool, he again attempted 
suicide.  His service medical records show that, in April 
1969, a laceration on the left forearm was sutured and cured; 
no additional details were provided.  The veteran has stated 
that he slashed his left arm and wrist after he became 
depressed in the service department hospital.  He later 
testified that, he slashed his arm and wrist after being told 
that 14 or 15 of his men back in Vietnam had been killed in 
an enemy attack.  

In a report of medical history for separation in October 
1969, the veteran stated that he did not have and had not had 
nervous trouble of any sort.  At an examination for 
separation in October 1969, he was evaluated as 
psychiatrically normal.  

The veteran has stated that, after separation from service, 
he was unable to hold a job for any period of time and drank 
heavily for many years.  He has indicated that, in 1989 or 
1990, he was treated at the VA Medical Center in Atlanta, 
Georgia, for alcohol problems.  Records of any such treatment 
are not of record and, the Board finds, should be secured, if 
available.

The first documented diagnosis of bipolar affective disorder 
was at a VA mental health clinic in Gainesville, Florida, in 
October 1991.  The first diagnosis of PTSD was in March 1999 
by the private psychiatrist.  

Under the circumstances, this case is REMANDED to the RO for 
the following:

1.  The RO should forward to USASCRUR, 
7798 Cissna Road, Springfield, Virginia 
22150, copies of the written statements 
which the veteran has made concerning his 
claimed stressors and, also, copies of 
the transcripts of his testimony at 
personal hearings in August 1992, April 
1999, and October 2000, as well as a copy 
of the veteran's VA Form 20, Army 
personnel record.  The RO should request 
that USASCRUR attempt to verify the 
veteran's claimed stressors.

2.  Following receipt of USASCRUR's 
report, and the completion of any 
additional development warranted or 
suggested by that agency, the RO should 
prepare a report detailing the nature of 
any combat action or inservice stressful 
event verified by USASCRUR.  If no combat 
stressor has been verified, the RO should 
so state in its report.  The report is 
then to be added to the claims file.  

3.  The RO should then arrange for the 
veteran to be evaluated by a psychologist 
and a psychiatrist.  In the event that a 
stressor was verified, the psychologist 
should conduct appropriate diagnostic 
studies, including the Minnesota 
Multiphasic Personality Inventory and 
Evaluation, with PTSD subscale testing, 
to determine the nature and extent of any 
psychiatric disability which may be 
present, and the veteran should be 
scheduled for any further indicated 
psychological testing.  

4.  The psychiatric examiner should, 
after a records review and interview of 
the veteran, determine any and all 
appropriate Axis I and Axis II diagnoses.  
If bipolar affective disorder is 
diagnosed, the examiner should offer an 
opinion on the question of whether it is 
at least as likely as not (a 50 percent 
or more likelihood) that bipolar 
affective disorder was present during the 
veteran's period of active service from 
May 1961 to October 1969 and developed 
during that period of time.  With regard 
to PTSD, in the event that USASCRUR has 
verified a stressor, the examiner should 
report whether a diagnosis of PTSD is 
appropriate and, if so, whether current 
PTSD symptomatology is related to one or 
more verified stressors.  If the examiner 
believes that PTSD was caused by an 
inservice stressor, the examiner must 
identify which stressor or stressors 
detailed in USASCRUR's and/or the RO's 
report which is responsible for the 
conclusion.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  If the examining 
psychiatrist's diagnosis differs from the 
diagnosis rendered by the examining 
psychologist, the examiners must 
reconcile the differing diagnoses.

5.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full.  In particular, the RO should 
review the VA psychiatric examination 
report to verify that any diagnosis of 
PTSD was based on a verified history.  If 
the examiner relied upon history which 
was not verified, the examination report 
must be returned as inadequate for rating 
purposes.  The Board emphasizes that the 
United States Court of Appeals for 
Veterans Claims has held that a diagnosis 
of PTSD, related to service, based on an 
examination which relied upon an 
unverified history is inadequate.  
West v. Brown, 7 Vet. App. 70, 77-8 
(1994).

Following completion of these actions, the RO should review 
the evidence to determine whether the veteran's claims for 
service connection for bipolar affective disorder and PTSD 
may now be granted.  If the decision remains adverse to the 
veteran on either issue, the RO should furnish the veteran 
and his representative with an appropriate supplemental 
statement of the case and an opportunity to respond thereto.  
The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The purposes 
of this REMAND are to assist the veteran and to obtain 
clarifying medical information.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  The appellant has the right to submit additional 
evidence and argument on the matters which the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals


 



